


110 HR 5773 IH: To authorize the Secretary of the Interior to enter into

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5773
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. Norton (for
			 herself and Mr. Clay) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  a long-term ground lease for the operation and maintenance of Rock Creek,
		  Langston, and East Potomac as golf courses, and for other
		  purposes.
	
	
		1.Golf Course Preservation and
			 Modernization
			(a)FindingsCongress
			 finds the following:
				(1)Langston Golf Course, Rock Creek Golf
			 Course, and East Potomac Golf Course are owned by the United States and are
			 under the administrative jurisdiction of the National Park Service, and each
			 golf course has a long history of service to the general public as an integral
			 part of the Nation’s capital, including services to local and regional
			 residents, visitors, and tourists.
				(2)Golf courses
			 differ considerably from other lands administered by the National Park Service
			 because they require a significant and continuing investment that cannot be
			 required of a concessionaire.
				(3)East Potomac Golf
			 Course opened in 1920 with three courses to accommodate all levels of play,
			 including an 18-hole tournament-level course and two 9-hole practice courses,
			 and was initially segregated, with African-Americans allowed to play on
			 Mondays.
				(4)Rock Creek Golf
			 Course opened in 1923 as a 9-hole course, and in 1925 the course was completed
			 as an 18-hole tournament-level course. This course was located in Rock Creek
			 Park, a major recreation and picnic facility for residents.
				(5)Langston Golf
			 Course opened in 1939 as a golf facility for African-Americans and has been the
			 home course of both the Royal Golf Club and the Wake Robin Golf Club, the
			 Nation’s first golf clubs for African-American men and women, respectively. The
			 golf course was named for John Mercer Langston, the first African-American
			 Congressman from Virginia, elected in 1888.
				(6)Each of the three
			 courses contains valuable historic components that must be maintained.
				(7)Langston Golf
			 Course is listed on the National Register of Historic Places.
				(8)Langston Golf
			 Course is believed to be the first regulation course built in the United States
			 almost entirely on a refuse landfill.
				(9)The first
			 American-born golf professional of African-American ancestry was John Shippen,
			 who was born in 1879 in the Anacostia area of Washington, DC, placed fifth in
			 the second United States Open golf tournament in 1896 at 16 years of age, and
			 helped found the Capitol City Golf Club in 1925.
				(10)The Capitol City
			 Open golf tournament has made Langston Golf Course its home for the past 40
			 years.
				(11)The Capitol City
			 Golf Club, renamed the Royal Golf Club and Wake Robin Women’s Club, has
			 historically promoted a safe golf facility for African-Americans in Washington,
			 DC, during an era of few available facilities, and these two clubs remain the
			 oldest African-American golf clubs in the United States.
				(12)The Langston
			 facility provides important recreational outlets, instructional forums, and a
			 safe haven center for the enhancement of the lives of inner city
			 youth and other residents in Washington, DC.
				(13)The Langston,
			 Rock Creek, and East Potomac golf courses provide a home for the Nation’s
			 important minority youth First Tee golf instruction and
			 recreational program in Washington, DC.
				(14)The Langston, Rock Creek, and East Potomac
			 golf courses have traditionally provided additional quality of life value to
			 Washington, DC, and regional residents and visitors and the golf courses will
			 reach their considerable potential once upgraded to meet their athletic and
			 historical promise.
				(b)Management of
			 golf courses
				(1)DefinitionsFor
			 the purposes of this section, the following apply:
					(A)Rock
			 CreekThe term Rock
			 Creek means the federally owned golf course and related facilities
			 located at 16th and Rittenhouse NW., Washington, DC 20011, within the
			 boundaries of 16th Street, NW. to the East; Military Road, NW. to the South;
			 Beach Drive NW. to the West; and Sherrill Drive, NW. to the North.
					(B)LangstonThe term Langston means the
			 federally owned golf course and related facilities located at 26th and Benning
			 Road NE., Washington, DC 20002, within the boundaries of Anacostia River to the
			 East; Hickory Hill Road to the Northeast; Valley Road NE. to the Northeast;
			 Azalea Road NE. to the North; Ellipse Road NE. to the West; M Street NE. to the
			 North; Maryland Avenue NE. to the Northwest; 22nd Street NE. to the West; 26th
			 Street to the West; and Benning Road NE. to the South.
					(C)East
			 PotomacThe term East
			 Potomac means the federally owned golf course and related facilities
			 located at 972 Ohio Drive SW., Washington, DC 20024, within the boundaries of
			 Ohio Drive to the East, South, and West; and Buckeye Drive SW. to the
			 North.
					(D)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the National Park
			 Service.
					(c)Continued
			 leasesThe Secretary shall ensure, to the extent practicable,
			 that month-to-month concessions contracts are continued for the operation and
			 maintenance of Rock Creek and Langston until the lease in force on the date of
			 the enactment of this Act for East Potomac expires, at which time the lease
			 referred to in subsection (c) shall commence.
			(d)LeaseThe
			 lease referred to in subsection (e) is a lease for the continued operation and
			 maintenance of Rock Creek, Langston, and East Potomac as golf courses. A lease
			 entered into under this section shall include the 3 golf courses in one lease
			 agreement and require that the golf courses be operated and maintained in a
			 manner that—
				(1)retains the historic nature of the courses
			 including an appropriate commemoration of the Langston Golf Course’s historic
			 place in African American golf history;
				(2)at least 2 of the 3 courses maintain fees
			 related to use of the golf courses to be affordable in light of the current fee
			 system used today at the courses;
				(3)may allow fees
			 collected at one golf course to subsidize the maintenance and operation of one
			 or more of the other golf courses; and
				(4)allows for a
			 long-term ground lease on the 3 courses.
				(e)Requests for
			 proposalsThe Secretary shall
			 solicit proposals, through a competitive process, to procure the lease
			 described in subsection (c) and may, after such solicitation, enter into
			 agreements to procure the lease. The Secretary shall solicit the request for
			 proposals under this subsection in such a manner—
				(1)to provide that the lease described in
			 subsection (d) shall be entered into not later than 180 days after the
			 effective date of this Act or not later than 30 days after the expiration of
			 the concession contract for East Potomac; and
				(2)which ensures, to
			 the greatest extent practicable, the participation of disadvantaged business
			 enterprises among the equity partners of the sponsors of the proposals.
				(f)Applicability of
			 certain lawsThe National
			 Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5951 et
			 seq.) shall not apply to requests for proposals submitted and leases and
			 agreements entered into under this section.
			
